United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1541
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Brent Presley

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                            Submitted: January 11, 2022
                             Filed: February 22, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Investigating illegal harvesting of black walnut trees in the Ozark-St. Francis
National Forest, law enforcement stopped a pickup truck driven by Anthony Hughes.
A consensual search uncovered logging equipment and a loaded 12-gauge shotgun.
Hughes admitted to illegally cutting and selling black walnut trees, named Brent
Presley as an accomplice, and identified Presley’s truck parked nearby. Law
enforcement found logging equipment in the truck bed and black walnut logs in a
nearby trailer. Presley came out of the woods and turned himself in. Officers learned
he was a convicted felon currently on parole. Presley admitted to illegal logging. He
claimed ownership of the shotgun found in Hughes’s truck, did not know the gun was
stolen, but said his $100 purchase price “seemed like a good deal.”

       Indicted for stealing United States property and being a felon in possession of
a firearm, Presley pleaded guilty to the latter charge. See 18 U.S.C. §§ 922(g)(1) and
924(a)(2). The Presentence Investigation Report detailed an extensive criminal
history, including multiple felony drug convictions and numerous parole revocations
and absconding incidents, and a history of substance abuse, including daily marijuana
and methamphetamine use since Presley was thirteen years old. At sentencing, the
district court1 determined an advisory guidelines sentencing range of 92 to 115
months’ imprisonment, based on a total offense level of 23 and criminal history
category VI. After stating that it had considered the relevant § 3553(a) sentencing
factors and noting Presley’s long methamphetamine addiction, the court imposed a
115-month prison sentence. Focusing on Presley’s extensive criminal history and
multiple parole revocations and abscondings, the court explained that “the nature and
the circumstances of the offense and . . . his history and characteristics show serious
violations of the law that have not been corrected.” The court also ordered restitution
of $5,939.50 for the stolen trees. Presley appeals, arguing the court imposed a
substantively unreasonable sentence. We affirm.

      “We review the reasonableness of a sentence under a highly deferential
abuse-of-discretion standard.” United States v. Abrica-Sanchez, 808 F.3d 330, 334
(8th Cir. 2015). “A sentence within the Guidelines range is presumptively



      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.

                                         -2-
reasonable.” United States v. Harris, 964 F.3d 718, 725 (8th Cir. 2020), cert. denied,
141 S. Ct. 2530 (2021).

       On appeal, Presley argues the district court failed to properly view his criminal
history as evidence of a long-term methamphetamine addiction, which should be a
mitigating factor. However, “the district court was under no obligation to treat
substance abuse as a mitigating factor.” United States v. Henry, 770 F. App’x 309,
311 (8th Cir. 2019). Presley further asserts that a sentence just five months less than
the statutory maximum under § 924(a)(2) is substantively unreasonable because the
non-violent conduct places his offense on the “less serious end of the spectrum” for
felon-in-possession crimes. But in exchange for his guilty plea, the government
dismissed the charge of stealing property from the United States, and the black walnut
thieves carried a loaded stolen shotgun with them when trespassing in the National
Forest. Considering the total circumstances along with Presley’s extensive criminal
history, the district court did not abuse its discretion in weighing aggravating factors.

       Given the district court’s “wide latitude to weigh the § 3553(a) factors in each
case and assign some factors greater weight than others,” we conclude the district
court did not abuse its discretion by imposing a substantively unreasonable sentence.
United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009).

      The judgment of the district court is affirmed.
                     ______________________________




                                          -3-